             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      PINE BLUFF DIVISION

AARON ANTHONY FLEMONS
ADC # 119749                                                  PLAINTIFF

V.                           No. 5:18 -cv-73 -DPM

GLENDA BOLDEN, Security Officer,
EARU, ADC; DARYL MORRIS, Security
Officer, EARU, ADC; WENDY KELLEY,
Director, ADC; KEITH WADDLE; and
DANIEL GOLDEN                                              DEFENDANTS

                                   ORDER
      Motion to amend, N 79, denied. FED. R. Civ. P. 15(a)(2).       Justice
doesn't require allowing an amendment at this late stage. The Court
will, however, consider Flemons's proposed amendment as an affidavit
in support of his summary judgment response. In particular, it includes
more facts, provided under oath, about Flemons's time in punitive
isolation.   NQ   79 at 7-8. And though this testimony is self-serving, that
doesn't mean it's necessarily insufficient. United States v. Dico, Inc.,
136 F.3d 572, 579 (8th Cir. 1998). The Court therefore returns this case
to   the Magistrate Judge for a supplemental recommendation on
Flemons's Eighth Amendment claims in light of the new material.
So Ordered.
                      s./ttlI
              D.P. Marshall Jr.
              United States District Judge

                /'Q




               -2-
